
	
		II
		111th CONGRESS
		1st Session
		S. 249
		IN THE SENATE OF THE UNITED STATES
		
			January 14, 2009
			Ms. Stabenow (for
			 herself, Mr. Schumer, and
			 Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to qualify
		  formerly homeless youth who are students for purposes of low income housing tax
		  credit.
	
	
		1.Formerly homeless youth who
			 are students qualified for purposes of low income housing tax credit
			(a)In
			 generalClause (i) of section
			 42(i)(3)(D) of the Internal Revenue Code of 1986 is amended by redesignating
			 subclauses (II) and (III) as subclauses (III) and (IV), respectively, and by
			 inserting after subclause (I) the following new subclause:
				
					(II)a student who previously was a homeless
				child or youth (as defined by section 725 of the McKinney-Vento Homeless
				Assistance Act (42 U.S.C.
				11434a)),
					.
			(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 determinations made before, on, or after the date of the enactment of this
			 Act.
			
